DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16783384 filed on February 06th, 2020 in which claims 1-12 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 02/06/2020 are acceptable for examination proceedings.

Election/Restrictions
6.	Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Trafton et al. (US Pat. Nº 6,505,926).

10.	Regarding independent claim 1: Trafton et al. disclosed a liquid ejecting unit that ejects liquid (Col. 3, lines 58-59; also see Fig. 1C) from a plurality of nozzles that are arrayed in an arraying direction (Fig. 1C, the array of nozzles 37), the liquid ejecting unit comprising: 
 	a nozzle face including an area in which the plurality of nozzles are provided (Fig. 1C, reference 36), the nozzle face including a first portion that has a first width in a crossing direction which is orthogonal to the arraying direction (Annotated Fig. 1C below shows the first portion), and a second portion that has a second width in the crossing direction, wherein the first portion and the second portion are adjoined with each other in the arraying direction (Annotated Fig. 1C below shows the second portion adjoined with the first portion in the arraying direction), 

 	wherein the second width is smaller than a half of the first width (Fig. 1C shows the second width smaller than a half of the first width in the crossing direction), 
 	wherein a width of an end farthest from the first portion of the first protrusion portion is narrower than the width of the second portion in the crossing direction (Fig. 1C shows a width of an end farthest from the first portion of the first protrusion portion that is narrower than the width of the second portion in the crossing direction).


[AltContent: arrow][AltContent: textbox (Second Protruding Portion)][AltContent: textbox (First Protruding Portion)][AltContent: textbox (Third Portion)][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    387
    379
    media_image1.png
    Greyscale



11.	Regarding claim 2: Trafton et al. disclosed the liquid ejecting unit according to claim 1,
 	the nozzle face further includes a third portion that has a third width in the crossing direction, wherein the69 first portion and the third portion are adjoined in the arraying direction with 
 	wherein the third width is smaller than the half of the first width (Fig. 1C shows the third width smaller than a half of the first width in the crossing direction), 
 	wherein the liquid ejecting unit further comprises: 
 	a second protruding portion, wherein the second protruding portion adjoins an edge of the third portion extending along the crossing direction on an opposite side of the first portion when viewed from the liquid ejecting direction (Annotated Fig. 1C above shows the second protruding portion).

12.	Regarding claim 3: Trafton et al. disclosed the liquid ejecting unit according to claim 2, wherein the first protruding portion includes a first protruding edge which extends along the arraying direction, wherein the second protruding portion includes a second protruding edge which extends along the arraying direction, wherein the first protruding edge and the second protruding edge are at a same position in the crossing direction (Annotated Fig. 1C above shows a first protruding edge of the first protruding portion extending in the arraying direction and a second protruding edge of the second protruding portion extending in the arraying direction located at a same position in the crossing direction).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	U.S. Patent publication number 6,467,874 to Williams et al. also disclosed a similar invention in Fig. 4.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853